IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-31466
                         Summary Calendar



MARGARET ANN MYERS,

                                         Plaintiff-Appellant,

versus

CITY OF WEST MONROE ET AL.,

                                         Defendants,

CITY OF WEST MONROE; SHERMAN CALHOUN, Individually and in his
official capacity as a police officer for West Monroe;
JIM WAINWRIGHT; ERNEST MCHENRY,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 96-CV-1181
                        --------------------
                             June 8, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Margaret Ann Myers appeals the district court’s award of

$19,069.70 in attorney’s fees to the defendants pursuant to 42

U.S.C. § 1988(b).   Myers argues that the district court erred in

awarding fees to the defendants because they did not itemize by

the hour those fees related to the frivolous claims.   She further

argues that if fees must be awarded, they should be apportioned


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31466
                                -2-

pursuant to Nash v. Chandler, 848 F.2d 567 (1988) and therefore

based only on the extent to which the frivolous claims increased

the costs of litigation.

     We review the district court's award of attorney's fees for

abuse of discretion and its supporting factual findings for clear

error.   Foreman v. Dallas County, Texas, 193 F.3d 314, 318 (5th

Cir. 1999), cert. denied, 529 U.S. 1067 (2000).     We review de

novo the conclusions of law underlying the award.     Id.

     Myers’s argument that the defendants are not entitled to

attorney’s fees because they did not properly itemize their fees

is meritless.   We further hold that our decision in Nash did not

mandate a result different from that reached by the district

court.   The district court did not abuse its discretion in

fashioning the fee award, and, therefore, its judgment is

AFFIRMED.